UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26309 INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. (Exact name of registrant as specified in its charter) Nevada 98-0200471 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4235 Commerce Street Little River, South Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number:(843) 390-2500 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨No x The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of June 30, 2010 (the last business day of the registrant's most recently completed second fiscal quarter) was $23,555,021.62 based on a share value of $0.38. The number of shares of Common Stock, par value $0.001 per share, outstanding on March 21, 2011 was 117,069,141 shares. 2 EXPLANATORY NOTE Integrated Environmental Technologies, Ltd. (the “Company”) is filing this Amendment No.1 (this “Amendment”) to its annual report on Form10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission (the “SEC”) on March 30, 2011 (the “Original Report”) to amend the following: 1)the Preface section of Item 7 of Part II, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” in order to remove the information regarding the effect of the condensed consolidated financial statement adjustments related to the Company’s restatement of its previously reported unaudited condensed consolidated balance sheet as of September 30, 2010 and the related condensed consolidated statements of operations and cash flows for the three and nine months ended September 30, 2010, as previously disclosed in the Company’s current report on Form8-K filed with the SEC on March 28, 2011; 2)Item 9A of Part II, “Controls and Procedures,” to correct deficiencies in the disclosure previously provided in the Original Report, including the inclusion of management’s annual report on internal control over financial reporting, which was inadvertently omitted from the Original Report; and 3)Item 15 of Part IV, “Exhibits, Financial Statement Schedules,” in order to incorporate by reference certain documents required to be included as exhibits to this report. This Amendment should be read in conjunction with the Original Report.Except as specifically noted above, this Amendment does not modify or update disclosures in the Original Report. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this Amendment on Form 10-K/A and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act and Section 21E of the Exchange Act.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may”, “could”, “estimate”, “intend”, “continue”, “believe”, “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this report.Except as may be required under applicable securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements because we are considered a penny stock issuer.You should, however, consult further disclosures we make in future filings of our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.The registrant is under no duty to update any of the forward-looking statements contained herein after the date this Amendment on Form 10-K/A is submitted to the SEC. 3 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes included with the Original Report. References in the following discussion and throughout this Amendment to “we”, “our”, “us”, “IET”, “the Company”, and similar terms refer to Integrated Environmental Technologies, Ltd. and its wholly-owned subsidiary, I.E.T., Inc., unless otherwise expressly stated or the context otherwise requires. This discussion contains forward-looking statements that involve risks and uncertainties. The Company’s actual results could differ materially from those discussed below. Factors that could cause or contribute to such differences include, but are not limited to, those identified below, and those discussed in the section titled “Risk Factors” included in the Original Report. OVERVIEW AND OUTLOOK Integrated Environmental Technologies, Ltd. is a life sciences-focused technology company that commercializes innovative technologies which are focused on the enhancement of the environment and the health, safety, and well-being of current and future generations.Our wholly-owned subsidiary, IET, Inc., designs, manufactures, markets, sells, and installs proprietary EcaFlo® equipment, featuring electro-chemical activation (“ECA”) technology, in the United States and throughout the world.IET’s EcaFlo® technology is a disruptive technology in that it requires customers to re-think the manner in which traditional, hazardous chemicals are utilized in day-to-day cleaning, sanitizing and disinfecting. Overview Our Revenues: The core of our business is the ECA technology.Our equipment and the solutions our equipment produces remain the focus of our revenue strategy.ECA technology is a process of passing a diluted saline solution and ordinary water through an electrolytic cell in order to generate, by electrochemical energy conversion, environmentally-responsible, highly-active, meta-stable solutions which possess electron-donor or electron-acceptor properties known as Catholytes and Anolytes.We produce and sell ECA equipment and related supplies under the EcaFlo® trade name, and in addition we sell and distribute the solutions produced by our equipment through dealers and distributors under the EcaFlo® Anolyte (EcaFlo® Excelyte®, as trademarked by Benchmark Energy Products, LLC) and EcaFlo® Catholyte trade names.Under certain commercial agreements, we sell equipment and support for a fixed price and then receive ongoing payments (royalties) for solutions produced under the agreement. At the end of 2010, we determined that our sales of EcaFlo® equipment were being impacted (i.e.: delayed) due to the economic recession and because our customers were experiencing certain capital expense restrictions in their own operations.We developed a new business model to address this situation, called the Systems Service Agreement model.Our new business model contains three different manners by which our customers may immediately obtain the benefits of utilizing our EcaFlo® solutions as generated by our EcaFlo® equipment: 4 1) Traditional Sales – sale of EcaFlo® devices to customers; 2) Systems Service Agreement – “place” EcaFlo® devices with customers under a period-of-time (monthly for “x” months) contract; the monthly charge for IET’s EcaFlo® equipment includes use of the machine, service, and technology fee charges, and IET maintains ownership of the equipment.In this manner, customers can immediately begin saving money by replacing traditionally-used chemicals with EcaFlo® solutions, at a cost-savings with no capital expenditure on their part; and 3) Dealer/Distributor – a continuation of our EcaFlo® equipment and solutions sales through our existing and expanding Dealer/Partner network. We have been highly focused on commercialization of our EcaFlo® products in the oil and gas industry, with marked progress during 2010 as our dealer/distributor Benchmark Energy Products, LLC (“BEP”) successfully provided our fluids as their branded product called “Excelyte®” for use in the hydraulic fracture of natural gas wells.Since initial tests began, it has been consistently demonstrated that “Excelyte®” can be successfully used as a “GREEN” biocide for down-hole fracs, and the mixtures have been proven to be more effective – and safer – than other, competing chemical technologies.BEP currently owns nineteen EcaFlo® devices, located in two separate regional distribution centers owned and operated by BEP.We seek productive dialogue with BEP in order to gain better insight into this slow-to-change market so that we may better prepare our financial forecasts and make appropriate commercialization plans. Our solutions have developed strong commercial interest and substantial market potential: · EcaFlo® Anolyte – a strong oxidizing solution formed from naturally occurring elements that kills unwanted microorganisms and pathogens, and · EcaFlo® Catholyte – an anti-oxidizing, mildly alkaline solution ideal for use as a degreaser, cleaner, and detergent. EcaFlo® Anolyte, an EPA-registered product, could potentially replace all applications for chlorine-related antimicrobials from an efficacy and efficiency standpoint. Our commercialization of this product is premised upon the compelling economics, given the low cost to produce Anolyte and the environmentally friendly nature of the product. The product can be as much as 100 times more effective than the bleach solutions traditionally used to mitigate pathogens in food processing, water disinfection, and fungicidal control. The product quickly destroys microorganisms and pathogens on fruits, vegetables, and processing equipment without leaving a harmful residue. Outlook After several years of product and market development, we have seen strong, but fluctuating, demand for our current generation equipment from commercial users (service companies) in the oil and gas industry.We are focusing on entry into national retail chains, food stores, and agricultural product centers.In addition, we continue our agricultural market plans with the considerable research and development capacities and support of Dole Vegetables.Our sales and marketing plans have always included sales of EcaFlo® equipment to other customers who specialize in, and often dominate, niche markets. 5 We have incurred losses since inception.For the fiscal year ended December 31, 2010, we had a net loss of $2,170,906 as compared to a net loss of $2,798,404 for the fiscal year ended December 31, 2009.Our ability to proceed with our plan of operation has continuously been a function of our ability to increase revenues and raise sufficient capital to continue our operations. Management will closely monitor the costs associated with its operations in order to minimize capital shortages.As we continue to expand operational activities and develop our new Systems Service Agreement plan, we anticipate experiencing positive cash flows from operations in future quarters.Debt borrowings and equity raises have been utilized in the past and may be considered in the future, if determined to be required. Results of Operations for the Fiscal Year Ended December 31, 2010 and 2009 The following table summarizes selected items from the statement of operations at December 31, 2010 compared to December 31, 2009. SALES AND COST OF GOODS SOLD: Fiscal Year Ended December 31, Increase (Decrease) $ % Sales $ $ $ % Licensing Fees 31 % Total Revenue % Cost of Goods Sold 83 % Gross Profit % Gross Profit Percentage of Sales 65
